223 S.W.3d 180 (2007)
Kevin D. CALDWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88252.
Missouri Court of Appeals, Eastern District, Division Two.
May 15, 2007.
Michelle M. Rivera, Office of the Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Kevin Caldwell ("Movant") appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because defense counsel was ineffective for failing to protect Movant's right to a speedy trial under the Uniform Mandatory Disposition of Detainer Laws ("UMDDL"). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).